Citation Nr: 0021063	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  92-17 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for post-traumatic stress disorder.  

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to June 
1967.  His decorations include the Purple Heart Medal.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in October 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, for additional development.  
Following the requested development, the RO, in January 2000, 
continued its denial of claims of entitlement to an increased 
rating for post-traumatic stress disorder; residuals of a 
shell fragment wound of the left shoulder, Muscle Group I 
(minor); and residuals of a shell fragment wound of the right 
neck.  The RO also denied entitlement to a total disability 
rating based on unemployability due to service-connected 
disabilities (TDIU).  

In a statement received in March 2000, the veteran withdrew 
from appellate consideration the claims of entitlement to 
increased ratings for residuals of a shell fragment wound of 
the left shoulder, Muscle Group I (minor), and for residuals 
of a shell fragment wound of the right neck.  See 38 C.F.R. 
§ 20.204 (1999).  

The matter is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In March 1983, the Board denied the veteran's claim of 
entitlement to service connection for psychiatric disability, 
including post-traumatic stress disorder.  

3.  The veteran's application to reopen his claim for service 
connection for post-traumatic stress disorder was received on 
February 2, 1990.  

4.  By a rating decision dated August 4, 1993, the RO granted 
service connection for post-traumatic stress disorder and 
rated the disorder 10 percent disabling, effective from 
February 2, 1990.  

5.  Although the veteran was informed of this determination 
later in August 1993, he did not initiate a timely appeal, 
and it is not shown that his former spouse had legal standing 
to file a notice of disagreement on his behalf.  

6.  The veteran's reopened claim for an increased rating for 
post-traumatic stress disorder was received on August 21, 
1995.  

7.  A rating decision dated in January 1996 evaluated the 
service-connected post-traumatic stress disorder as 30 
percent disabling, effective from August 21, 1995.  

8.  The rating criteria for evaluating mental disorders that 
became effective on November 7, 1996, are not more favorable 
to the veteran in this case.  

9.  The service-connected post-traumatic stress disorder is 
productive of severe social and industrial impairment.  

10.  Service connection is also in effect for residuals of a 
shell fragment wound of the left shoulder, Muscle Group I 
(minor), evaluated as 10 percent disabling since February 2, 
1990; and for residuals of a shell fragment wound of the 
right neck, currently evaluated as noncompensably disabling.  

11.  The veteran has a 10th grade education and work 
experience as a bricklayer and truck driver.  He last worked 
full time in March 1988.  

12.  The veteran's service-connected disabilities are not of 
such severity as to preclude him from securing or following a 
substantially gainful occupation consistent with his 
education and occupational experience.  


CONCLUSIONS OF LAW

1.  The rating decision of August 4, 1993, which assigned a 
10 percent evaluation for post-traumatic stress disorder, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 3.160, 20.302, 20.1103 (1999).  

2.  The criteria for a 70 percent evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).  

3.  The criteria for a total disability rating based on 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for increased 
ratings are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

A.  Increased rating for post-traumatic stress disorder

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue on this appeal.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Factual Background

The record shows that in March 1983, the Board denied the 
veteran's claim of entitlement to service connection for 
psychiatric disability, including post-traumatic stress 
disorder.  His application to reopen his claim for service 
connection for post-traumatic stress disorder was received on 
February 2, 1990.  In a decision dated in December 1992, the 
Board found that new and material evidence had been submitted 
to reopen the claim and remanded the matter for further 
development.  

Following the requested development, a rating decision dated 
in August 1993 granted service connection for post-traumatic 
stress disorder.  A 10 percent evaluation was assigned under 
Diagnostic Code 9411, effective from February 2, 1990.  The 
RO, in January 1996, increased the evaluation for post-
traumatic stress disorder to 30 percent disabling, effective 
from August 21, 1995.  

The veteran contends that his service-connected psychiatric 
disorder is more severely disabling than currently evaluated.  
His attorney-representative maintains that the veteran's 
diagnosed alcohol dependence is a consequence of his service-
connected post-traumatic stress disorder, as is his dysthymia 
and depression, and that the full panoply of his symptoms, 
properly evaluated, warrants a higher rating and the grant of 
a TDIU.  It is thus conceded that the veteran's alcoholism is 
a prominent feature of his post-traumatic stress disorder.  

For claims filed after October 31, 1990, however, 
compensation benefits are not payable for disability that is 
a result of the abuse of alcohol or drugs.  Gabrielson v. 
Brown, 7 Vet. App. 36, 41 (1994), citing the amendment to 
38 U.S.C.A. § 1110 enacted by the Omnibus Budget and 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388 (OBRA).  See also 38 U.S.C.A. § 105(a) (West 
1991).  This is equally true whether the claim is based on 
direct service connection or on secondary service connection 
under 38 C.F.R. § 3.310(a).  Barela v. West, 11 Vet. App.  
280, 282 (1998); see VAOPGCPREC 2-97, 62 Fed. Reg. 15,565 
(1997).  However, the amendment does not apply to claims 
filed on or before October 31, 1990.  Gabrielson v. Brown, 7 
Vet. App. at 41.  The VA General Counsel has held that claims 
for increase filed after October 31, 1990, are subject to the 
amendments made by OBRA, including claims for increase 
predicated on a determination that the veteran's impairment 
could be related to an existing service-connected disability, 
e.g., arthritis allegedly associated with a service-connected 
traumatic joint injury.  VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 
(Feb. 10, 1998).  The General Counsel stated that 
compensation may not be provided for disability distinct from 
the original service-connected disability unless the distinct 
disability was itself service connected.  Id.  The General 
Counsel continued as follows:  

Such an increased rating claim would 
involve an original compensation claim 
for additional disability, which would be 
subject to the requirements governing 
line of duty.  If the additional 
disability is a substance-abuse 
disability, [38 U.S.C. §] 105(a) would 
preclude establishment of direct service 
connection for that disability.  
Furthermore, even if the additional 
disability could be service connected 
under [38 C.F.R. §] 3.310(a) as 
proximately due to or the result of a 
service-connected disease or injury, 
38 U.S.C. §§ 1110 and 1131 prohibit the 
payment of compensation for a substance-
abuse disability whether directly or 
secondarily service connected.  

The General Counsel continued:  

Since a claim for increase is a distinct 
claim from the original claim on which 
the underlying benefit was awarded, the 
amendments to sections 1110 and 1131 
would apply to a claim for increase, 
including an increased-rating claim, 
filed after October 31, 1990.  

The Board observes that the initial rating award in this case 
granted a 10 percent evaluation, effective from the date of 
receipt of the original claim for service connection for 
post-traumatic stress disorder on February 2, 1990.  The 
initial rating decision, which was dated August 4, 1993, was 
rendered while the veteran had claims pending for increased 
ratings for residuals of his shell fragment wounds.  

The case was returned to the Board for consideration of the 
issues of increased ratings for residuals of the shell 
fragment wounds.  In a remand dated in October 1994, however, 
the Board stated that there was no indication that the 
veteran had been formally notified of the August 1993 rating 
decision.  The Board noted correspondence from the veteran's 
former spouse, received at the Board in December 1993, in 
which the former spouse expressed dissatisfaction with the 10 
percent evaluation assigned the veteran's service-connected 
post-traumatic stress disorder.  The former spouse argued 
that the veteran could not work and should receive a 100 
percent rating for post-traumatic stress disorder.  The Board 
also noted correspondence from the former spouse received at 
the Board in August 1994 in which she argued that the veteran 
had a pre-existing mental disorder that had been aggravated 
by service.  Because there was no indication in the file that 
the veteran had appointed his former spouse as his 
representative, the Board directed the RO to seek 
clarification of this matter from the veteran and from his 
then attorney-representative.  

As a consequence of this remand, the RO in a letter dated 
November 23, 1994, advised the attorney-representative (with 
a copy to the veteran) of the August 1993 rating decision.  
The RO stated that because of the grant of service connection 
for post-traumatic stress disorder and the assignment of a 10 
percent rating, the RO did not certify the increased rating 
issue to the Board.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997) (notice of disagreement with level 
of compensation for a service-connected condition was 
separate from prior notice of disagreement regarding whether 
condition was service connected).  The RO enclosed a copy of 
the rating decision and a VA Form 4107 (notice of appellate 
rights).  The RO informed the attorney-representative that if 
the veteran disagreed with any of the decisions made that 
were not currently on appeal, the attorney-representative or 
the veteran should file a formal notice of disagreement and 
specify the exact nature of the disagreement.  

In response, in January 1995, the veteran filed a notice of 
disagreement with the rating decision of August 4, 1993, 
although the exact nature of the disagreement was not 
specified.  

In a letter dated March 16, 1995, the RO informed the 
veteran's former spouse that her claim for apportionment, 
which had been received in November 1993, was denied because 
there was an insufficient amount of compensation benefits to 
grant a reasonable monthly apportionment.  The veteran was 
informed of this determination by a letter of the same date 
(with a copy to his attorney-representative).  

In a letter dated August 1, 1995, and received on August 21, 
1995, the veteran specifically disagreed with the 10 percent 
evaluation assigned for his post-traumatic stress disorder by 
the rating decision of August 4, 1993.  

The RO responded in a letter dated August 25, 1995, informing 
the veteran that the letter received on August 21, 1995, 
could not be accepted as a notice of disagreement because it 
had not been timely filed.  The RO told the veteran that 
because the notice of disagreement was not timely filed, it 
would be treated as a reopened claim for an increased rating 
for post-traumatic stress disorder.  See 38 C.F.R. § 3.160(e) 
(defining a reopened claim as any application for a benefit 
received after final disallowance of an earlier claim); 
38 C.F.R. § 3.160(f) (defining a claim for increase as any 
application for an increase in the rate of a benefit being 
paid under a current award).  In a rating decision dated in 
January 1996, a 30 percent evaluation was assigned for post-
traumatic stress disorder, effective from August 21, 1995.  

In September 1997, the Board rendered a decision on the 
merits with respect to the claims for increased ratings for 
residuals of the service-incurred shell fragment wounds, 
granting a 10 percent rating for residuals of the shell 
fragment wound of the veteran's left shoulder.  (Later that 
month, the RO assigned an effective date for the 10 percent 
rating of February 2, 1990).  In its decision, the Board 
discussed the procedural history of the case, and stated in 
the INTRODUCTION that because disagreement with the August 
1993 rating decision had been expressed, "the Board finds 
that a statement of the case addressing the issue of 
entitlement to an increased rating for PTSD should be issued.  
The matter is referred to the RO for development."  The 
Board also indicated that the veteran had not perfected his 
appeal with respect to his claim for a TDIU following the 
issuance of a statement of the case in April 1997.  The Board 
stated that the TDIU issue was not before it.  

The September 1997 Board decision was appealed to the United 
States Court of Veterans Appeals, which is now known as the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated in June 1998 adopting a joint remand, the 
Court vacated that part of the Board's decision that 
acknowledged the veteran's claim for a TDIU but failed to 
remand it for further development.  The Court also stated:  
"The appeal as to the remaining issues is dismissed."  
Neither the Court's Order nor the joint remand addressed the 
issue of entitlement to an increased rating for post-
traumatic stress disorder.  Thus, the law of the case does 
not apply with respect to this issue, as the issue was not 
before the Court and was not settled by it.  See Allin v. 
Brown, 10 Vet. App. 55, 57 (1997); Browder v. Brown, 5 Vet. 
App. 268, 270 (1993).  

In response to the Court's Order and joint motion, the Board 
in October 1998 remanded the case to the RO, classifying the 
issue as entitlement to a TDIU and noting the lengthy 
procedural history of the case.  The development requested by 
the Board included orthopedic and psychiatric examinations.  
Following the requested development, the RO in January 2000 
issued a supplemental statement of the case that included the 
issues set forth on the title page of this decision.  

Whether the veteran's alcoholism, which is extensively 
documented in the record, may be considered in evaluating his 
psychiatric disability depends on how his statement 
contesting the level of his service-connected evaluation 
received in August 1995 is construed.  If, as the veteran 
contends, this statement constituted a timely notice of 
disagreement with the 10 percent evaluation assigned by the 
rating determination of August 4, 1993, that granted service 
connection for post-traumatic stress disorder, it follows 
that he has continuously prosecuted his claim for 
compensation since his application to reopen was received in 
February 1990.  In these circumstances, his alcoholism could 
be considered as part and parcel of the symptom complex 
produced by his service-connected post-traumatic stress 
disorder because there is substantial medical evidence to 
support the association.  If, however, the August 1995 
statement was, as the RO held, a reopened claim that merely 
requested an increased rating for post-traumatic stress 
disorder, the alcohol abuse may not be considered under 
Precedent Opinion 2-98 in rating the veteran's post-traumatic 
stress disorder, as precedent opinions of the General Counsel 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Further review of the record since the return of this appeal 
to the Board shows that the RO did indeed inform the veteran 
of the August 1993 rating decision by a letter dated later 
that August.  The notification letter from the RO enclosed a 
copy of the August 4, 1993, rating decision and a VA Form 
4107 (notice of appellate rights).  The letter from the 
former spouse, dated December 12, 1993, which disagreed with 
the evaluation assigned for the veteran's post-traumatic 
stress disorder specifically referred to the rating decision 
of August 4, 1993, as did her letter of March 26, 1994.  
Other letters received from the former spouse during the year 
following the August 1993 notification also referred to the 
August 4, 1993, rating decision.  The record shows that 
although divorced from the veteran in July 1977, the former 
spouse had stayed in relatively close touch with him, was 
apparently on good terms with him, and was instrumental in 
advancing his claims throughout the course of his appeal, as 
well as her own claim for apportionment.  It is apparent - or 
at a minimum, reasonably inferable - that she knew about the 
rating decision of August 4, 1993, through the veteran to 
whom it was sent.  

Under the law, then as now, the veteran had one year from the 
date of notification of the August 4, 1993, rating decision 
to initiate an appeal; otherwise, the rating decision became 
final.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).  However, a notice of disagreement 
initiating an appeal may only be filed by the veteran or his 
representative.  38 C.F.R. §§ 20.201, 20.302(a) (1999).  
Moreover, a notice of disagreement may only be filed by a 
representative if a proper power of attorney or declaration 
of representation is on record or accompanies the notice of 
disagreement.  38 C.F.R. § 20.301(a) (1999).  Not more than 
one recognized organization, attorney, or agent may be 
recognized at any one time in the prosecution of a claim.  
38 U.S.C.A. § 7105(b)(2).  

The veteran was initially represented in this case by the 
Disabled American Veterans (DAV).  DAV represented the 
veteran at hearings before a hearing officer at the RO in 
April 1990 and April 1991, when the issue of entitlement to 
service connection for post-traumatic stress disorder was 
addressed.  However, in October 1991, the RO received a 
letter from a staff attorney with Western Arkansas Legal 
Services Corporation enclosing an appointment of attorney 
form.  The RO thereafter recognized the staff attorney as the 
veteran's representative.  The staff attorney represented the 
veteran at a hearing before the undersigned Board member in 
September 1992, which included testimony concerning the 
veteran's pending claim for service connection for post-
traumatic stress disorder.  In August 1996, the RO received a 
letter from the staff attorney stating that he was leaving 
Western Arkansas Legal Services and that he would no longer 
be able to represent the veteran.  The RO acknowledged his 
withdrawal in a letter later the same month stating that his 
appointment as the veteran's representative would accordingly 
be revoked.  The RO informed the veteran of this action in a 
letter of the same date.  

At all times material to the issue herein addressed, the 
veteran was represented by the staff attorney and not by his 
former spouse.  Although the former spouse appears to have 
had the veteran's best interests at heart, there is simply no 
evidence that she was ever appointed to represent him in 
pressing a claim for an increased rating for post-traumatic 
stress disorder.  It is interesting to note in this regard 
that the RO sent a letter to the veteran dated October 12, 
1994, regarding his former spouse's claim for apportionment, 
and sent a copy of the letter to the staff attorney, thus 
acknowledging the veteran's continuing representation by the 
staff attorney.  

Moreover, there is no showing that at any time material to 
this issue, the former spouse had been appointed as the 
veteran's legal guardian or authorized agent, nor is there 
any showing that the veteran was incompetent such as to 
permit an inference that his former spouse was acting as his 
next friend when she submitted letters regarding the 
evaluation of his post-traumatic stress disorder in the year 
following notification of the August 4, 1993, rating 
decision.  See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. 
§ 20.301(b) (1999).  Indeed, throughout the course of this 
case, successive psychiatric examinations have shown the 
veteran to be competent for VA purposes.  No incompetency 
determination has been initiated at any time material to this 
appeal.  Although the former spouse filed a claim for 
apportionment in November 1993, that claim was not 
adjudicated until March 1995 and was a claim, not a notice of 
disagreement with the August 4, 1993, rating determination; 
she was not an apportionee at any time material to the 
assignment of a 10 percent rating for post-traumatic stress 
disorder and thus had no standing to bring a claim in her own 
right.  See Redding v. West, 13 Vet. App. 512 (2000).  Thus, 
the Board concludes that the veteran's former spouse, however 
well intended, lacked legal capacity to file a notice of 
disagreement with the evaluation assigned for post-traumatic 
stress disorder by the rating decision of August 4, 1993.  

The Board notes that 38 C.F.R. § 3.109(b) (1999) provides as 
follows:  

Time limits within which claimants or 
beneficiaries are required to act to 
perfect a claim or challenge an adverse 
VA decision may be extended for good 
cause shown.  Where an extension is 
requested after expiration of a time 
limit, the action required of the 
claimant or beneficiary must be taken 
concurrent with or prior to the filing of 
a request for extension of the time 
limit, and good cause must be shown as to 
why the required action could not have 
been taken during the original time 
period and could not have been taken 
sooner than it was.  Denials of time 
limit extensions are separately 
appealable issues.  

The veteran did not file a request for extension of time in 
his letters received in January and August 1995, nor was good 
cause shown for any extension of time.  There is nothing in 
the record to indicate that the veteran was misled by 
anything VA did or might have done during the year following 
notification of the August 1993 rating decision.  The initial 
extension of time was prompted by the Board's October 1994 
remand.  However, a remand is not a decision of the Board, 38 
C.F.R. § 20.1100(b) (1999), and the finality of prior 
unappealed decisions may not be lightly ignored.  Cf. Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (Board has no 
jurisdiction to review claim de novo unless new and material 
evidence is received to reopen service connection claim 
previously denied by the Board); Butler v. Brown, 9 Vet. App. 
167 (1996) (applying an identical analysis to claims 
previously and finally denied, whether by the Board or RO).  

In addition, neither the veteran or his representative filed 
a notice of disagreement with the RO's letter of August 25, 
1995, advising them that the RO could not accept the 
veteran's letter received on August 21, 1995, as a timely 
notice of disagreement with the 10 percent evaluation 
assigned in the rating action of August 4, 1993.  The RO's 
letter to the veteran enclosed a VA Form 4107 (notice of 
appellate rights).  See 38 C.F.R. § 19.34 (1999) (if a 
claimant or his representative protests an adverse 
determination by the agency of original jurisdiction with 
respect to the timely filing of a notice of disagreement, the 
claimant will be furnished a statement of the case).  

Even if the provisions of 38 C.F.R. § 3.109(b) are applicable 
in this case, the question arises whether the regulation is 
consistent with the provisions of 38 U.S.C.A. § 7105(b)(1), 
as the statute itself does not provide for an enlargement of 
the one-year time limit within which to file a notice of 
disagreement, and such time limits are normally 
jurisdictional.  The statute states in pertinent part:  

If no notice of disagreement is filed in 
accordance with this chapter within the 
prescribed period, the action or 
determination shall become final and the 
claim will not thereafter be reopened or 
allowed, except as may otherwise be 
provided by regulations not inconsistent 
with this title.  

38 U.S.C.A. § 7105(c) (emphasis added).  See Brown v. 
Gardner, 513 U.S. 115 (1994) (invalidating a VA regulation 
held to be contrary to the plain meaning of its authorizing 
statute).  

This is in contrast to the provisions for filing a 
substantive appeal.  The appeal of an adverse RO 
determination consists of a timely filed notice of 
disagreement and, after a statement of the case has been 
issued, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (1999).  However, the governing statute specifically 
provides for an extension of time to file a substantive 
appeal.  The claimant is afforded a period of 60 days from 
the date the statement of the case is mailed to file the 
formal appeal, but "[t]his may be extended for a reasonable 
period on request for good cause shown.  38 U.S.C.A. § 
7105(d)(3).  See 38 C.F.R. § 19.32 (substantive appeal timely 
if received within the 1-year appeal period); see also Rowell 
v. Principi, 4 Vet. App. 9 (1993) (failure to file a timely 
substantive appeal does not automatically foreclose an appeal 
because the time limit can be waived under certain 
circumstances); Roy v. Brown, 5 Vet. App. 554 (1993) (veteran 
not entitled to extension of time for filing substantive 
appeal where he failed to request extension within the time 
limit for filing substantive appeal); Archbold v. Brown, 9 
Vet. App. 124 (1996) (substantive appeal timely though a 
statement of the case had not yet been issued); Beyrle v. 
Brown, 9 Vet. App. 24 (1996) (though no evidence that 
appellant had filed substantive appeal following issuance of 
a supplemental statement of the case, Board waived filing of 
substantive appeal by proceeding to review those issues).  
The inclusion in the statute of such a provision with respect 
to filing a substantive appeal but not with respect to filing 
a notice of disagreement is telling and suggests that 
Congress did not intend to provide for the enlargement of the 
time limit for a filing of a notice of disagreement when that 
time limit was already a year long.  Indeed, 38 U.S.C.A. § 
7105(d)(1) provides that further development of the claim 
will be undertaken when the claimant, or the claimant's 
representative, "within the time limit specified in this 
chapter, files a notice of disagreement with the decision of 
the agency of original jurisdiction."  (Emphasis added.)  

The doctrine of equitable tolling, a judicially created 
exception to the filing deadlines applicable in suits against 
the Government, does not appear to be applicable - even by 
analogy - to this case.  The United States Court of Appeals 
for the Federal Circuit held in Bailey v. West, 160 F.3d 
1360, 1365 (1998) (en banc), that in the paternalistic 
veterans' benefits context, equitable tolling does not 
require actual misconduct by the government; however, an 
appellant is required to have been misled or induced by VA 
conduct "into allowing the filing deadline to pass."  The 
appellant must have relied to his detriment on something that 
VA did that breached a duty to that particular claimant.  Id.  

Here, the October 1994 remand action that induced the RO to 
send a letter to the veteran suggesting that he could file a 
notice of disagreement with the August 4, 1993, rating 
decision was taken after that rating determination had 
already become final.  There is no evidence that during the 
year that elapsed following notification of the rating 
decision that the veteran was misled by VA; the Board again 
notes that the August 1993 notification advising him of the 
rating action then taken enclosed a copy of his appellate 
rights.  This was a clear indication to him that in order to 
obtain a higher rating, he must file a notice of disagreement 
with the level of the rating assigned.  The doctrine of 
equitable tolling, to the extent that it applies at all in 
this context, does not apply to "a garden variety claim of 
excusable neglect."  Id.  See Santoro v. West, 13 Vet. App. 
516 (2000).  The Board therefore finds that the rating 
decision of August 4, 1993, was final and that the RO 
properly construed the notice of disagreement received in 
August 1995 as a reopened claim for increase.  

Under the rating formula for neurotic disorders that was in 
effect prior to November 7, 1996, a 30 percent evaluation was 
for application when there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment; a 50 percent evaluation was warranted 
when the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment; a 
70 percent evaluation was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and when psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent schedular evaluation required that 
the attitudes of all contacts except the most intimate have 
been so adversely affected as to have resulted in virtual 
isolation in the community and that there have been totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior; the individual must have been demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, Code 9411 
(effective prior to November 1997).  Although poor contact 
with other human beings may be indicative of emotional 
illness, social inadaptability was evaluated only as it 
affected industrial adaptability.  38 C.F.R. § 4.129 
(effective prior to November 7, 1996).  

A 30 percent evaluation under Diagnostic Code 9411, as 
amended, contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Under Diagnostic Code 9411, a 50 percent evaluation 
contemplates occupational and social contemplates with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9411.  

It is apparent from a review of the rating criteria set forth 
above that the criteria in effect prior to November 7, 1996, 
were significantly more general than those effective on and 
after that date.  Following a review of the record, the Board 
believes that the old rating criteria are more favorable to 
the veteran in this case because they give a somewhat greater 
scope for a higher rating vis a vis the veteran's symptom 
complex.  Those criteria will therefore be used to rate the 
veteran's service-connected psychiatric disorder.  See 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so).  

A psychiatric evaluation was performed in August 1998 by 
Richard A. Owings, M.D., Ph.D., at the request of the 
veteran's attorney-representative.  The veteran described 
symptoms consistent with post-traumatic stress disorder, 
which included nightmares that continued to occur at a rate 
of several times a week that would awaken him from sleep.  
His former spouse stated that he would often awake yelling 
and would try to get up and crawl or run.  He was unable to 
watch television that involved warfare because of the 
memories that these shows evoked.  He was uncomfortable 
around Oriental people.  He had had to give up hunting 
because of a startle reaction.  That is, when a gun would go 
off unexpectedly, it would set off a panic attack.  He 
reported flashbacks and the reliving of experiences when he 
was reminded of the war.  He admitted to some survival guilt 
because of witnessing the deaths of other soldiers.  
According to the veteran and his former spouse, he had not 
done well since service.  He had had the spectrum of post-
traumatic stress disorder symptoms described above.  These 
had been complicated by depressive symptoms and by 
alcoholism.  He had not worked in the previous 10 years.  He 
had been getting Social Security payments.  The veteran 
stated that he felt depressed currently.  He described 
typical depressive symptoms such as difficulty with sleep, 
poor appetite, loss of sense of humor, anhedonia, frequent 
crying, poor concentration and energy, difficulty with 
motivation for grooming, and lowered self-esteem.  He stated 
that he had had thoughts of killing himself but that he would 
not act on these.  The veteran admitted to extensive problems 
with alcoholism.  He stated that he had not drunk prior to 
service but that he drank heavily in a sporadic binge-
drinking pattern while in service.  Since coming home, he had 
drunk several times a week, often on a daily basis.  He 
admitted that he typically drank around a 12-pack of beer 
three to five times a week.  He stated that the longest 
period of sobriety he had had since service was 35 days.  He 
denied other drug use.  He had been hospitalized twice for 
alcohol detoxification.  He had been arrested several times 
for DWI and public intoxication, as well as for episodes of 
aggression that might have been alcohol-related.  He stated 
that he had had delirium tremens, gastritis, marital 
problems, job problems, and loss of friends and alienation of 
family.  This was a result of his behavior when he was 
drinking.  He admitted now that alcohol was a problem for 
him.  The veteran also reported that during some of his 
reliving episodes, he would hear voices or sounds that he 
originally heard when he was in Vietnam.  He gave a history 
of having taken up to 100 milligrams of Elavil two times a 
day and remembered that this helped him sleep, although he 
did not remember that it helped his mood significantly.  He 
stated that he had not taken any other psychotropic 
medications.  He reported that he had never participated in a 
post-traumatic stress disorder treatment program, and his 
former spouse confirmed this.  Dr. Owings in August 1998 
indicated that the veteran had financial problems and was 
dependent upon his family because of this.  There were, 
however, no current legal problems.  His relationship with 
his former spouse was described as surprisingly good.  

On mental status examination, the veteran had an unhealthy 
disheveled quality.  He had a tattoo.  He appeared older than 
his stated age.  He was in no obvious physical distress.  He 
was cooperative and answered questions and did not dispute 
any of the findings in the records.  He allowed his former 
spouse to provide information without any qualms.  He had 
good eye contact and relatedness.  His behavior was described 
as somewhat slow moving, and there was felt to be a paucity 
of gestures.  His speech was soft but normal in rate but 
somewhat decreased in inflection.  His speech was easily 
comprehensible.  The veteran stated that he was depressed, 
and his affect was blunted.  He did not laugh or smile.  He 
told his history in a minimal and matter-of-fact way.  His 
thought process was remarkable for vagueness, but was goal-
directed and coherent and without manifest delusions, 
preoccupations or obsessions.  The veteran denied 
hallucinations, and there was no evidence of responding to 
internal stimuli.  He was able to describe recent events with 
good memory for dates and times; therefore, the examiner 
believed his memory to be intact.  His intelligence was felt 
to be in the low normal range based on speech and vocabulary.  
The diagnoses on Axis I were severe post-traumatic stress 
disorder, alcoholism and depression.  The Global Assessment 
of Functioning on Axis V was 40.  The Global Assessment of 
Functioning (GAF) is a scale reflecting the "'psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.'"  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (quoting the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV)).  

Dr. Owings assessment was that the veteran was disabled, as 
demonstrated by his being unable to obtain employment for the 
previous 10 years.  Dr. Owings remarked that the veteran 
seemed to be leading a pretty much hand-to-mouth existence.  
He believed that if the veteran were able, he would have 
sought work by now.  A more difficult question was what role 
his military experience played in his disability.  Clearly, 
Dr. Owings said, the veteran had symptoms of post-traumatic 
stress disorder.  He also had serious problems with alcohol 
that continued to date.  It was possible that if he had not 
developed alcoholism, he would not be disabled now.  The 
veteran's belief was that his alcoholism was due to his post-
traumatic stress disorder.  That is, he drank to soothe 
himself when he was anxious or upset.  While this was 
plausible, according to Dr. Owings, there were obviously many 
veterans who were exposed to combat who chose not to take 
this path.  However, he certainly agreed that post-traumatic 
stress disorder contributed to the veteran's alcoholism and 
to the various problems that had arisen from that.  On the 
other hand, the veteran made a choice that he could have made 
differently.  He stated now that he was going to check 
himself into a VA hospital for treatment of alcoholism.  He 
was depressed currently and should profit from an 
antidepressant medication.  Zoloft was continued.  

In response to questions posed by the attorney-
representative, Dr. Owings indicated in an addendum dated in 
September 1998 that some veterans choose to use alcohol and 
alcoholism as way of dealing with post-traumatic stress 
disorder symptoms, while others do not.  Similarly, the 
veteran's history of violent infractions could be a result of 
post-traumatic stress disorder, but the answer was similar to 
that for alcoholism.  Dr. Owings remarked that men who had 
been in combat often have more trouble with control of 
aggression and with impulsive violence.  On the other hand, 
there are men who have been in combat who choose to do 
otherwise.  Thus, Dr. Owings was of the opinion that there is 
some contribution of post-traumatic stress disorder to a 
violent criminal record but that there was also a role for 
personal responsibility and volition.  

A mental status examination on VA psychiatric evaluation in 
November 1998 showed a veteran who was thin and had a rather 
unkempt beard and a tattoo on his right forearm.  His face 
changed appropriately at times.  He had an intermittently 
depressed mood that could last for four to five days at a 
time.  The veteran was uncertain about his future and had 
some crying spells when he watched movies with love themes.  
He reported that he had seen a psychiatrist at Baptist 
Medical Center, apparently for his depression, and that he 
had been put on Zoloft.  The veteran claimed that his memory 
would go blank on him and that he could remember things he 
did as a kid but not what he did last week.  He reported 
having trouble keeping track of the days, although he was 
well oriented to time, place and person on the day of the 
examination.  He had depression and anxiety.  His hands were 
very cold.  His insight was superficial, but his judgment was 
fair.  He reported that suicide entered his mind but did not 
stay long and that he had no homicidal ideation.  The 
diagnoses were chronic post-traumatic stress disorder, and 
dysthymia secondary to post-traumatic stress disorder.  The 
examiner was of the opinion that he was competent for VA 
purposes and was not in need of psychiatric hospitalization 
at the time of evaluation.  The GAF score was 45.  The 
veteran was advised to continue on his medication (Zoloft).  

The veteran's former spouse told the VA examiner that when 
she lived with him, she felt that he was not very friendly 
and stayed to himself most of the time, although neighbors 
who had known him for years would come by.  He did not go out 
to visit with them.  She mentioned that he had nightmares and 
that he had a lot of them when they lived together.  She did 
not know what it was, and he would get up screaming and 
hollering and wandering around and apparently this frightened 
her.  

The VA examiner said that the claims file was unavailable at 
the time of examination.  The veteran complained that he 
drank too much beer but that he did this to keep his pain and 
some of his emotional problems down.  He mentioned five or 
six cans a day.  He shook when he tried to do something, was 
forgetful, and could not concentrate.  He was not sleeping 
well at night and actually had not slept for the past two 
nights.  He had nightmares two times a week and could not 
watch on television anything about Vietnam or about war.  The 
examiner noted that he had reviewed the claims file on 
previous examinations, the last time in September 1995.  The 
veteran had two marriages; the last was from 1975 until he 
was divorced in 1977.  He had a daughter.  His former spouse 
was with him and still tried to help him.  He began to drink 
more after he was in Vietnam because it would calm him down 
when he would get to shaking and stop him from thinking about 
Vietnam.  He had no delirium tremens but he had had four 
DWI's, the last in January 1996.  He indicated that he never 
took illegal drugs.  Friends visited, and he fished some, but 
he could not hunt because if somebody shot where he could 
hear it, he began to shake and could not aim.  He lived with 
his father.  He did not go to the VFW like he used to because 
he had lost interest.  He said that they began to talk about 
the war and that it bothered him.  He felt that he was now a 
loner and did not like to be around people he did not know.  
When he told of hallucinations, the examiner was of the 
opinion that he was describing hypnagogic situations after 
going two to three days without sleep.  He apparently had had 
no hallucinations otherwise.  The examiner found no 
delusions.  

The veteran underwent another VA psychiatric examination in 
July 1999.  He complained that he could not sleep.  He said 
that he did not sleep because "I just get things in my mind."  
He said that sometimes he was up for three days at a time.  
Often, he thought about Vietnam.  He reported having 
nightmares every night or two.  He said that he had a 
recurring nightmare about when he was in Vietnam and was 
wounded in the neck.  He dreamt that he put his hand to the 
back of his neck and when he brought it forward it was full 
of blood.  He generally awakened and was wet with sweat.  He 
said that he generally did not have intrusive thoughts about 
the Vietnam War and that he often visited with is neighbor.  
He described himself as jumpy.  He said he used to love to 
hunt but now would not.  He said if anybody shot near him, 
and he did not know about it, he would shake all over.  
Sometimes he hit the ground.  The veteran stated that he 
would rather avoid large crowds.  He said that he liked to be 
around just friends and people he grew up with.  If he went 
out to a restaurant, he sat with his back to the wall.  
Although he went to large stores occasionally, he preferred 
to get out rather quickly.  He avoided watching war movies.  
He said that he just could not stand to watch them.  He 
reported that he would rather not be around Vietnamese and 
said:  "They stay on their side of the fence, and I stay on 
my side."  The veteran reported that when he last worked in 
1988, he was a truck driver and ran a front-end loader.  
Before that he worked off and on as a bricklayer.  He 
indicated that he had not worked because of problems with his 
shoulder.  He said that he now spent his time watching 
television and visiting regularly with friends.  He said that 
he and a group of friends would play dominoes and poker and 
that they would have cookouts.  The veteran reported that he 
drank three or four beers a day.  He said that the last time 
he drank was the day before the examination, when he had 
three beers.  He denied drug use.  The veteran's former 
spouse, who was interviewed independently, said she generally 
concurred with the information provided by the veteran.  She 
said that part of the problem in their marriage was his 
temper.  She described him as being very violent. 

On mental status examination, the veteran was casually 
groomed and made good eye contact during the examination.  He 
was fully cooperative.  He was noted to have an odor of 
alcohol about him and was unshaven.  He laughed occasionally 
during the examination and did not display significant 
anxiety or dysphoria.  Generally, his mood was euthymic and 
his affect was appropriate to content.  His thought processes 
and associations were logical and tight.  No loosening of 
associations or confusion was noted.  No gross impairment in 
memory was observed, and the veteran was oriented in all 
spheres.  The veteran did not complain of hallucinations, and 
no delusional material was noted during the examination.  The 
veteran's insight was adequate, as was his judgment.  He 
denied current suicidal or homicidal ideation.  He was 
competent for VA purposes and was not in need of psychiatric 
hospitalization at the time of examination.  The impression 
on Axis I was chronic post-traumatic stress disorder.  His 
GAF was 55.  The examiner did not find evidence of individual 
unemployability on the basis of the veteran's post-traumatic 
stress disorder symptoms.  

Analysis

The veteran's former spouse and the veteran's attorney-
representative have attacked the adequacy of the VA 
psychiatric examination conducted in July 1999.  However, the 
former spouse is an interested party in this respect because 
her original request for apportionment of compensation 
benefits was denied in March 1995 on the basis that the 
veteran's compensation was insufficient for purposes of 
apportionment.  Therefore, an increased rating is to her 
advantage.  In any case, the Board has reviewed the 
examination of July 1999 and is of the opinion that it is 
fully adequate for rating purposes, especially when it is 
considered with the other, voluminous evidence of record.  

It is apparent from a review of the entire evidence of record 
that alcoholism is the pervasive factor affecting a veteran's 
overall mental status.  The record demonstrates unequivocally 
that he has not had lengthy periods of sobriety in many years 
and that in fact his alcoholism has been chronic, and indeed, 
continuous alcohol dependence has been diagnosed on several 
occasions.  However, the veteran's claim for increase in the 
level of evaluation of his service-connected post-traumatic 
stress disorder was received in 1995 and, under General 
Counsel Precedent Opinion No. 2-98, symptoms of alcohol 
abuse, even if secondary to service-connected disability, may 
not be considered in determining the appropriate level of the 
service-connected evaluation.  

Notwithstanding this, however, the Board has been impressed 
by the recent thorough evaluations conducted by private 
examiners, which have been largely congruent with the 
findings of the VA examiner in November 1998.  Only the VA 
examiner in July 1999 has found a somewhat less severe 
disability picture.  The Board notes that Dr. Owings found 
that the veteran had severe post-traumatic stress disorder 
and depression, as well as alcoholism.  The veteran's 
dysthymia has been attributed to his post-traumatic stress 
disorder.  It would not be possible in any case to 
disassociate the veteran's dysthymia and depression from his 
post-traumatic stress disorder.  In these circumstances, the 
Board will accord the veteran the benefit of the doubt and 
find that he has severe social and industrial impairment as a 
result of his service-connected post-traumatic stress 
disorder, even when his alcohol abuse is not considered in 
determining the service-connected evaluation.  Accordingly, 
the Board finds that a 70 percent evaluation is warranted 
under Diagnostic Code 9411 as in effect prior to November 7, 
1996.  

In so finding, the Board notes that the provisions of 
38 C.F.R. § 4.16(c) are not applicable in this case.  Section 
4.16(c) became effective on March 1, 1989, 54 Fed. Reg. 4280, 
4281 (1989), and was deleted by the amendments to the 
criteria for rating psychiatric disabilities that became 
effective November 7, 1996.  61 Fed. Reg. 52,695, 52,700 
(1996).  Under 38 C.F.R. § 4.16(c), in cases in which the 
only compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation, and that disorder 
precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder was to 
be assigned a 100 percent schedular rating under the 
appropriate diagnostic code.  The provisions of 38 C.F.R. 
§ 4.16(a) providing for a TDIU were not for application.  
However, the veteran has been in receipt of a 10 percent 
evaluation for residuals of a shell fragment wound of the 
left shoulder since February 2, 1990.  Thus, under Section 
4.16(c) as previously in effect, the service-connected 
psychiatric disorder was not the only service-connected 
disability for which a compensable rating was assigned.  

The Court of Appeals for Veterans Claims subsequently held 
that Section 4.16(c) did not constitute a limitation on the 
three independent bases by which a total schedular evaluation 
could be granted under the rating schedule.  See Johnson v. 
Brown, 7 Vet. App. 95, 97-99 (1994) (holding that a 100 
percent evaluation for post-traumatic stress disorder could 
be granted under any of the three bases set forth in 
Diagnostic Code 9411 for a total schedular rating under the 
general rating formula for evaluating psychoneurotic 
disorders.)  

However, the veteran is not shown to have psychoneurotic 
symptoms with attitudes of all contacts except the most 
intimate so adversely affected as to have resulted in virtual 
isolation in the community.  The veteran has some social 
contact beyond his immediate family, including with friends 
in the community and at the VFW.  Although he no longer 
hunts, he does go fishing.  He also goes to a neighbor's 
house to play dominos and cards.  Although his isolative 
behavior is clearly a manifestation of his psychiatric 
illness, it is also in some measure a matter of his own 
preference.  On VA psychiatric examination in July 1999, the 
veteran stated that he would rather avoid large crowds and 
indicated that he preferred to be around just friends and 
people he grew up with.  He said that if he went out to a 
restaurant, he sat with his back to the wall.  He also 
reported that if he went to large stores occasionally, he 
preferred to get out rather quickly.  He also indicated that 
he and a group of friends would play dominoes and poker and 
would have cookouts.  These are indications of some measure 
of social contact and interaction that do not constitute 
virtual isolation in the community.  

In the absence of his apparently intractable alcohol abuse, 
moreover, the veteran's symptoms cannot be characterized as 
totally incapacitating and as bordering on gross repudiation 
of reality with disturbed thought or behavioral processes 
(such as fantasy, confusion, panic and explosions of 
aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  As suggested below, the veteran is not shown to be 
demonstrably unable to obtain or retain employment when his 
alcohol abuse is not considered.  The Board accordingly finds 
that a 100 percent schedular evaluation is not warranted.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).  See Johnson v. Brown, 7 Vet. App. at 97-
99 (holding as reasonable VA General Counsel's interpretation 
of § 4.16(c) that whenever unemployability was caused solely 
by a service-connected mental disorder, regardless of its 
current disability rating, a 100 percent schedular rating was 
warranted under 38 C.F.R. § 4.132).  



B.  TDIU

Factual Background

Of record is a June 1998 report by Elaine M. Tripi, Ph.D., a 
rehabilitation psychologist, who reviewed the evidence of 
record.  She stated that the veteran had last worked in 1988 
as a truck driver and had been working as a truck driver off 
and on since he returned from Vietnam.  Other than working 
about 14 months as an assembler, driving trucks had been his 
occupation.  She noted that he did not have transferable 
skills to lesser exertional work.  She also noted his 
symptomatology, which included persistent and recurring 
intrusive and involuntary thoughts of his Vietnam experience 
and stressors.  He indicated that he had nightmares two to 
three times a week and at least one flashback a week.  He had 
a poor memory with difficulty reading and focusing on 
material.  He currently was treated at a VA hospital post-
traumatic stress disorder clinic.  He remained hypervigilant, 
was very nervous, and shook a lot.  He indicated that he was 
unable to enjoy activities such as hunting because he was too 
nervous and did not like being around people.  He had very 
little insight into his service-connected impairment from 
post-traumatic stress disorder.  He had had violent behavior 
and, in fact, had held his family hostage and had on more 
than one occasion pointed a gun at his former wife.  Most of 
these episodes occurred when he had been drinking.  When he 
was not drinking, he remained isolated and alienated from 
others.  The veteran had not been able to establish any 
lasting relationships since he returned from Vietnam.  He 
indicated that he had a startle reaction.  He was frequently 
depressed and cried a lot.  Dr. Tripi remarked that it was 
apparent that he had attempted to suppress his traumatic 
memories of his military experience.  He continued to use 
alcohol to self-medicate.  It was apparent that he had 
difficulty controlling his intake of alcohol, even though he 
had attempted several rehabilitation programs.  Most of the 
time, the veteran avoided being around others because he had 
bouts of irritability and outbursts of anger with very 
minimal provocation.  He did not like being around people and 
avoided crowds or stores.  At times, he has had anxiety 
attacks and an overwhelming feeling of anger and sorrow.  
Dr. Tripi in her summary remarked that it was not unusual to 
review records where various diagnoses had been made related 
to post-traumatic stress disorder.  Unless one took a 
thorough history of an individual's experience, the symptoms 
could appear to be related to other diagnoses.  Based on her 
interview of the veteran and her review of the voluminous 
medical record, it was her professional opinion that he was 
not a viable rehabilitation candidate.  She urged his 
admission to an inpatient post-traumatic stress disorder 
program.  She did not believe that he was employable.  
Dr. Tripi remarked that the veteran would not be able to 
perform substantial, gainful work at any skill or exertional 
level due to his service-connected impairments.  He had 
severe impairment in personal, social and occupational 
functioning.  She assigned a GAF score of 38, indicating 
major impairment in several areas such as work or school, 
family relations, judgment, thinking or mood.  See DSM IV.  

In a report dated in June 1999, Dr. Tripi reviewed a number 
of recent reports, including the reports of psychiatric 
examinations by VA in November 1998 and by Dr. Owings in 
August 1998.  In reviewing Social Security Administration 
earnings for the veteran, it was clear that he had never 
earned more than $4,800 a year between 1961 and 1988.  She 
said that this certainly indicated difficulty in maintaining 
employment and an inability to earn substantial gainful 
wages.  She reviewed the GAF scores assigned by the VA 
examiner and by Dr. Owings, as well as her own previous 
evaluation, and indicated that these indicated an individual 
with serious symptoms with impairment in reality testing, 
communication, thinking and mood.  She was of the opinion 
that with GAF scores between 38 and 45, the veteran would be 
unable to sustain substantial, gainful work activity at any 
skill or exertional level.  She was also of the opinion that 
his dysthymic disorder was secondary to his post-traumatic 
stress disorder.  The bouts of depression that the veteran 
experienced certainly affected his ability to obtain and 
retain employment, as well as to engage in interpersonal 
relationships.  Following a review of all the records that 
had been submitted, she was of the opinion that the veteran 
was unable to sustain substantial, gainful employment 
consistent with his education, training and occupational 
experience due to his service-connected post-traumatic stress 
disorder.  She noted that the VA examiner had assigned a GAF 
score of 45, which in her opinion would preclude substantial, 
gainful work activity at any skill or exertional level.  She 
said that it was very common for combat veteran's to use 
drugs and alcohol to self-medicate.  

VA conducted a social and industrial survey in July 1999.  
The claims file was reviewed.  It was reported that the 
veteran resided with his elderly, disabled father.  It was 
noted that the veteran's diagnoses included post-traumatic 
stress disorder, tendinitis and degenerative arthritis of the 
left shoulder, alcohol abuse, anxiety, chronic obstructive 
pulmonary disease with emphysema, adjustment disorder with 
mixed emotional features, shrapnel injury to the left 
shoulder and right neck, and radial nerve paralysis.  The 
veteran reported a height of 5 feet 11 inches and a weight of 
116 pounds.  He was alert and oriented but reported being 
very forgetful.  He could perform the self-care for 
activities of daily living.  He said that he could walk about 
a quarter of a mile and then ran out of "juice".  He did 
not have any teeth.  He spoke very slowly and tended to 
mumble, and his speech was difficult to understand at times.  
He answered questions with as few words as possible and did 
not elaborate.  He tended to avert his eyes while speaking.  
He said that it made him nervous for a stranger to come to 
his house.  

The report indicates that the veteran dropped out of school 
after completing the 10th grade and that following service, 
he worked for his cousin driving a dump truck on and off from 
1967 to 1973.  He then went to a vocational technical school 
from 1973 to 1975 to become a bricklayer.  He contracted on 
his own as a bricklayer from 1975 to 1977 but did not get 
very much work.  From 1977 to 1981, he worked on and off as a 
bricklayer for private employers.  He indicated that he would 
have to leave work during those years partly because his left 
shoulder would bother him.  From 1981 to 1988, he again 
worked for his cousin driving a truck.  His shoulder would 
hurt him while trying to drive, and he said that he still had 
metal in his shoulder and in the side of his neck.  However, 
he would also get mad and quit his work for his cousin.  From 
1988 to 1992, he stayed with his father and sister.  He had 
no income but said he could not work.  He began drawing 
Social Security in 1992.  In 1967, he married for the first 
time, was separated from his wife in 1968, and was divorced 
in 1969.  They had one son.  Even though he resides nearby, 
they do not see each other.  The veteran was married to his 
second wife from July 1974 to July 1977.  They had one 
daughter.  The veteran said that he and his daughter were 
very close and that she visited often.  His former spouse 
from his second marriage said that the daughter would call 
first to see if her dad had been drinking.  She would not go 
around him when he had been drinking.  The former spouse said 
that she had had three daughters and a son from a previous 
marriage, that all of her children were afraid to be around 
the veteran, and that he had been very violent, especially 
when drinking.  She said that he had been physically abusive, 
had held them at gunpoint on one occasion, and that she was 
afraid for her life.  Other times, he could be kind.  He was 
always a hard worker.  The former spouse said that over the 
years, she had taken him to appointments for treatment, 
although there had been times when they did not keep in 
touch.  She said that the veteran was too nervous to drive 
and could not concentrate and think about what he was doing.  
The veteran's appetite was only fair.  Although he took 
medication that had helped him sleep, he quit taking the 
medication about three years previously because he felt 
drugged all the time.  In addition, the medicine made him 
very thirsty and gave him a dry mouth.  The worse thing was, 
he said, that he slept so hard he could not watch out for 
anything that might happen.  Another problem, the veteran 
said, was that he would get something on his mind and that it 
would stay on his mind for two or three days.  He said that 
he would start thinking about Vietnam and get real depressed.  
He said that he drank about three cans of beer a day, 
sometimes more, sometimes less.  He occasionally drank hard 
liquor.  He had been through alcohol treatment programs 
previously.  He reported his longest period of sobriety as 
six months.  He was sober on the day of the visit.  The 
veteran felt that he got depressed because "I can't do 
anything, what I used to do."  In addition to being 
depressed at times, the veteran was often anxious.  He felt 
easily agitated and could not take "a bunch of crap off 
anybody," although it had been years since he had been 
physically violent.  He reported no recent suicidal or 
homicidal ideation.  He reported intrusive thoughts at times.  
He found it upsetting to be around Oriental people.  Seeing 
rice fields or a certain tree line would trigger thoughts 
about Vietnam.  The veteran went to the VFW with his cousin 
by marriage when he could get a ride there.  He went fishing 
on occasion.  He would go to a neighbor's house to play 
dominoes and cards.  He said that he used to love to play 
baseball but that he could not do that anymore because of 
shoulder pain.  He watched some television but not war 
movies, as those were too upsetting.  He said that he was a 
Church of Christ member but did not attend.  The assessment 
was that the veteran had not worked since 1988.  He had been 
drawing Social Security since 1992.  He was not viewed as 
being a viable rehabilitation candidate, and it was felt that 
he was unemployable.  His social functioning was impaired, he 
required much support from his family, and it was also of 
concern that the veteran might eventually require a more 
structured living arrangement such as residential care.  

Analysis

A TDIU may be assigned where the schedular rating for the 
service-connected disabilities is less than 100 percent when 
it is found that his service-connected disabilities render 
the veteran unable to secure or follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

The record shows that the veteran has a 10th grade education 
and work experience as a bricklayer and truck driver.  He 
last worked full time in March 1988.  In addition to post-
traumatic stress disorder, service connection is also in 
effect for residuals of a shell fragment wound of the left 
shoulder, Muscle Group I (minor), evaluated as 10 percent 
disabling since February 2, 1990; and for residuals of a 
shell fragment wound of the right neck, currently evaluated 
as noncompensably disabling.  

With respect to the claim for a TDIU, however, it is utterly 
apparent that the veteran's employability is markedly 
affected by his chronic alcohol abuse.  The record shows that 
in May 1987, the veteran underwent detoxification at a VA 
facility, where he remained for about a month. The primary 
diagnosis on discharge was alcohol dependency.  He was again 
hospitalized at a VA facility in August and September 1988 
for detoxification.  He gave a history of drinking for 27 
years and stated that alcohol had been a problem for 
20 years, causing two divorces, lost employment, and lost 
time at work.  He reported having been arrested six times for 
DWI, one of which was pending, and four times for public 
intoxication.  He reported that he had been drinking since 
September 1987 in sprees of 7 to 10 days' duration with one 
to two-week intervals.  He would drink 24 to 36 beers a day.  
His longest sobriety in the previous five years equaled two 
months.  His last drink was the day before admission.  He 
denied drug abuse, seizures, or delirium tremens, but 
admitted to hallucinations, blackouts and shakes.  The 
primary diagnoses were alcohol dependence, and alcohol 
withdrawal.  The pertinent secondary diagnosis was continuous 
alcohol dependence.  

When the veteran underwent a VA neurological examination in 
February 1997, he was unable to complete the examination 
because of acute alcoholic intoxication, and the more recent 
evidence of record shows that his alcohol abuse continues.  
He was noted by the examiner to have an odor of alcohol about 
him when he underwent a VA psychiatric examination in July 
1999.  

As indicated above, increased compensation may not be granted 
for disability resulting from alcohol abuse for all claims 
filed after October 31, 1990.  In addition, the veteran has a 
number of organic disorders for which service connection is 
not in effect.  Entitlement to a TDIU must be established 
solely on the basis of impairment arising from service-
connected disorders.  Blackburn v. Brown, 4 Vet. App. 395, 
398 (1993).  Although there has been some indication in the 
past that the veteran's service-connected left shoulder 
disability contributed to his problems with employment and 
with retaining employment, more recent medical evidence has 
focused almost exclusively on his post-traumatic stress 
disorder.  Indeed, Dr. Tripi was of the opinion that the left 
shoulder disorder was of minimal significance with respect to 
the veteran's overall unemployability and that his symptoms 
of post-traumatic stress disorder were the predominant 
disabling features.  The right neck wound has been evaluated 
as noncompensably disabling and does not appear to result in 
significant disablement.  Service connection is not in effect 
for the spurring and degenerative changes visualized on X-
rays of the cervical spine.  

Furthermore, the VA orthopedic examiner was of the opinion in 
April 1997 that the shell fragment wounds of the left 
shoulder and right neck did not limit the function of the 
veteran's left arm or even create weakened movement, 
excessive fatigability or incoordination.  It was felt that 
any pain that the veteran described did not come from the 
shell fragment specifically, as it had been shown in other 
patients that shell fragments, when deeply placed and in 
areas that are nonvital such as in this case, would not be 
expected to limit function.  The examiner was of the opinion 
that the shell fragment did not affect the function of the 
veteran's left shoulder and neck, even with repeated use of 
the extremity.  X-rays of the veteran's left shoulder by VA 
in November 1998 showed a metallic foreign body in the soft 
tissues in an otherwise normal study.  

The Board is thus compelled to recur to the disabling effects 
of the veteran's post-traumatic stress disorder for purposes 
of determining his employability.  However, as indicated, a 
significant portion of that unemployability is a residual 
effect of the veteran's chronic alcohol abuse.  Since alcohol 
abuse may not be considered in determining the service-
connected evaluation, it cannot be considered in determining 
entitlement to a TDIU.  The Board is of the opinion that the 
veteran is undoubtedly unemployable but that his 
unemployability is, and has been for many years, a function 
of both service-connected and nonservice-connected 
disabilities.  Although the Social Security Administration 
has found the veteran to be unemployable, the Social Security 
Administration is free to consider the entire panoply of the 
veteran's current impairments and is not restricted in its 
determination to findings resulting solely from service-
connected disability.  It is also notable that the VA 
examiner in July 1999 did not find evidence of individual 
unemployability on the basis of the veteran's post-traumatic 
stress disorder symptoms and assigned a GAF score of 55, 
which is indicative of symptoms that are in the range of 
moderate to serious impairment in social, occupational or 
school functioning.  In these circumstances, the Board 
concludes that the preponderance of the evidence is against 
the claim of entitlement to a TDIU.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

A 70 percent evaluation for post-traumatic stress disorder is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  

A total disability rating based on unemployability due to 
service-connected disabilities is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

